 



Exhibit 10.4

      As adopted by the Board of     Directors on July 19, 2005 and     amended
on May 17, 2007.




ART TECHNOLOGY GROUP, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
     This Non-Employee Director Compensation Plan (this “Plan”) is being adopted
to establish the compensation of the Non-Employee Directors of Art Technology
Group, Inc. (the “Company”) for fiscal year 2005 and subsequent fiscal years.
     ELIGIBILITY: Each member of the Company’s Board of Directors who is not an
employee of the Company shall be eligible to participate in the Plan (the
“Non-Employee Directors”).
     ANNUAL RETAINER: Each Non-Employee Director shall receive an annual
retainer in the amount of $10,000, which shall be payable in quarterly
installments in arrears.
     RESTRICTED STOCK UNITS: Each Non-Employee Director shall receive an annual
restricted stock unit grant of 20,000 shares of common stock of the Company (the
“Common Stock”), to be granted each year on the date of the Company’s Annual
Meeting of Stockholders (or such later date on which a Non-Employee Director
shall first be elected) which restricted stock unit shall vest after one (1)
year beginning from the time of grant; provided, however, that for fiscal year
2007 this annual restricted stock unit grant shall be granted on the date that
this Plan is adopted, but vest as if such grant had been made on the date of the
Company’s 2007 Annual Meeting of Stockholders. The vesting for all restricted
stock units granted to Non-Employee Directors on or after the 2007 Annual
Meeting of Stockholders will accelerate 100% upon a Change of Control (as such
term is defined in the Company’s General Change in Control Policy for
Employees).
     RESTRICTED STOCK: Each Non-Employee Director shall receive an annual
restricted stock grant of a number of shares of the Common Stock equal to $4,500
divided by the fair market value of the Common Stock on the date of grant, which
grant shall vest in equal quarterly installments and be made on the date of the
Company’s Annual Meeting of Stockholders (or such later date on which a
Non-Employee Director shall first be elected); provided, however, that for
fiscal year 2005 this annual restricted stock grant shall be granted on the date
that this Plan is adopted, but vest as if such grant had been made on the date
of the Company’s 2005 Annual Meeting of Stockholders.
     ADDITIONAL ANNUAL RETAINER FOR CHAIRS: Each Non-Employee Director shall
receive an annual retainer of $7,500, payable in quarterly installments in
arrears, for each chair of the Board of Directors or the Audit, Compensation, or
Nominating and Governance Committee thereof held by such Non-Employee Director.

 



--------------------------------------------------------------------------------



 



     MEETING FEES: Each Non-Employee Director shall also receive the following
meeting fees:

  (i)   meeting fee of $1,500 for each in person meeting of the Board of
Directors attended;     (ii)   meeting fee of $1,000 for each in person meeting
of the Audit, Compensation, or Nominating and Governance Committee of the Board
of Directors attended; and     (iii)   meeting fee of $500 for each telephone
meeting of the Board of Directors or the Audit, Compensation, or Nominating and
Governance Committee thereof attended.

     AMENDMENT AND INTERPRETATION: This Plan may be amended at any time by the
Board of Directors of the Company. Any dispute or ambiguity concerning the
application of the terms of this Plan shall be resolved by a determination of
the Board of Directors of the Company, in its sole discretion.

-2-